DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cathy Moore on 5/27/2022.

The application has been amended as follows: 

Claim 2 is canceled.

Reasons for Allowance
Claims 1 and 3-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“An electrical winding form comprising electrically conductive windings around a core, wherein the windings have cavities between them that are filled in a form-fitting manner by a thermoplastic material, the thermoplastic material comprising a mixture of 
a) a network-forming thermoplastic elastomer which, in the range of 120-150 0C, has flowability and a melt flow index of at least 15 g/10 min, at 190 °C/2.16 kg measured per ISO 1133-1 and 
b) a phase change material having a phase change temperature between 40 0C and 140 0C, where the phase change material is present in the thermoplastic material in a proportion of 50 % to 85 % by weight, 
wherein the network-forming thermoplastic elastomer is a styrene-containing block copolymer and is present in a proportion of at least 10 % by weight, based on the weight of the thermoplastics material.”

The closest prior art Du (US20040056537) and Rolland (US20060124892), either alone or in combination, do not disclose the above limitations.
Specifically, upon further consideration, Rolland teaches the phase change temperature as being lower than 40°C, as discussed by applicant (remarks received 5/24/22, pg 5, 3rd paragraph), so it is not clear one in the art would be motivated to employ the phase change material of Rolland in the thermoplastic material of Du.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834